


110 HR 4788 IH: To address emergency shortages in food

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4788
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To address emergency shortages in food
		  banks.
	
	
		1.Emergency funding
			(a)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the Secretary of
			 Agriculture to carry out the emergency food assistance program established
			 under the Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7501 et seq.) $40,000,000, to remain available until
			 expended.
			(b)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 subsection (a), without further appropriation.
			 
			
